—Order unanimously reversed on the law without costs and matter remitted to Cattaraugus County Family Court for further proceedings in accordance with the following Memorandum: Family Court abused its discretion in denying the petition for visitation without conducting a hearing (see, Matter of Fura v Seddon, 176 AD2d 1244, 1245; Matter of Elizabeth B., 127 AD2d 971; De Pinto v Be Pinto, 98 AD2d 985) and in peremptorily precluding petitioner from filing a subsequent petition for visitation with his sons while he remains incarcerated (see, Reese v Reese, 130 AD2d 973). The matter is remitted to Cattaraugus County Family Court for a hearing before a different Judge. (Appeal from Order of Cattaraugus County Family Court, Nenno, J.—Visitation.) Present—Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.